This was an action for damages for personal injury caused by the negligent operation of an automobile driven by defendant Roberson, who was alleged to have been the agent and employee of his codefendants.
Plaintiff entered voluntary nonsuit as to defendant Hanes. At the close of plaintiff's evidence the court sustained motion for judgment of nonsuit as to defendant oil company. Thereupon the court, without objection, withdrew a juror and ordered a mistrial as to defendants Roberson and Baggs. From judgment dismissing the action as to defendant oil company the plaintiff appealed.
While it may be conceded for the purpose of this appeal that there was evidence of negligence on the part of defendant Roberson, and that he was, at the time of the injury complained of, an employee of defendant Baggs, the testimony fails to show that Roberson was in the employ of the defendant oil company, or that he was at the time acting within the scope of such employment.
It appears that defendant oil company leased to defendant Baggs a service station with all necessary equipment for the sale of petroleum products to be purchased from the oil company, with provision in the contract for the cancellation of the lease on twenty-four hours' written notice for certain enumerated causes. It was testified that Baggs alone had the right to employ and discharge such servants and employees as he needed in the operation of the service station, and that the oil company had no control over the conduct of Baggs' employees. On the occasion alleged, S. B. Hanes requested Baggs to have his automobile washed and greased and gave him the automobile keys, and thereupon Baggs sent his employee Roberson to drive the automobile to the service station for this purpose. En route the Hanes automobile, driven by Roberson under these circumstances, collided with a motorcycle on which plaintiff was riding, causing him injury.
There was nothing in the contract of lease by the oil company to Baggs which affords any tenable ground for holding that Roberson was an employee of the oil company at the time and on the occasion of the injury complained of, and we conclude that the evidence offered does not support the contention that the negligence of Roberson, in any view of the facts here presented, may be imputed to the defendant oil company, and that the judgment of nonsuit as to it was properly entered.
The ruling of the court below is fully sustained by Hopper v. Ordway,157 N.C. 125, 72 S.E. 839; Inman v. Refining Co., 194 N.C. 566, *Page 28 140 S.E. 289; Teague v. R. R., 212 N.C. 33; Liverman v. Cline, 212 N.C. 43;Shapiro v. Winston-Salem, 212 N.C. 751; Shell Petroleum Corp. v.Linham, 163 Sou. (Miss.), 839.
The facts in the instant case differ from those upon which the decision in Evans v. Lumber Co., 174 N.C. 31, 93 S.E. 430, was based.
Judgment affirmed.